Citation Nr: 1618261	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  12-34 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hemorrhoids.

2.  Entitlement to service connection for melanoma.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for a perirectal abscess and fistula.

5.  Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for a loose lower front tooth.


REPRESENTATION

Veteran represented by:	Brent W. Buchanan, Agent


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2011, July 2013, and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In January 2016, the Veteran withdrew his request for a Board hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

A March 2013 VA treatment record indicates that the Veteran reported that he had applied for disability benefits from the Social Security Administration (SSA).  See Virtual VA, CAPRI records received on May 7, 2015, pg. 169.  However, to date, no attempt has been made to obtain these records.  As such, pursuant to the duty assist, the Board finds that the SSA records should be requested.  See 38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In addition, the Veteran has stated that he was treated for hemorrhoids immediately after service at a VA facility in Texas.  See December 2011 notice of disagreement (NOD).  A note dated in May 2012 indicates that these records were not available in CAPRI (a VA electronic database containing health records).  In January 2013, the RO requested the Veteran's treatment records from the Waco VA Medical Center (VAMC), to include a request to search archived records; however, there was no response.  In June 2013, the RO requested clarification from the Veteran as to the dates and location of the treatment.  He indicated that he was seen in both Waco and Houston and possibly San Antonio.  See July 2013 statement.  It does not appear that the RO made any further efforts to obtain these records.  Therefore, pursuant to the duty to assist, the Board finds that further attempts should be made to obtain these records.  See 38 C.F.R. § 3.159(c)(1) (2015).

The Veteran also filed a claim against VA under the Federal Tort Claims Act (FTCA) regarding his perirectal abscess and fistula.  See April 2012 claim for injury.  However, the outcome and any records or determinations are not in the claims file and should be requested.  

The Board also finds that another VA medical opinion is needed regarding the Veteran's § 1151 claim for a perirectal abscess and fistula.  The Veteran has contended that he has additional disability caused by a colonoscopy performed at a VA facility in November 2010.  In June 2013, a VA examiner reviewed the claims file and initially opined that the claimed disability was not proximately caused by the colonoscopy.  However, he later opined that the colonoscopy could have anatomically caused a perirectal abscess.  In addition, the examiner did not address VA treatment records indicating that the Veteran complained of fever/chills and rectal pain five days after the colonoscopy and was diagnosed with an abscess.  In December 2010, a VA gastroenterologist indicated that the timing suggested that it was related to the colonoscopy.  The examiner also answered "no" to the question as to whether the perirectal abscess could not have been reasonable been foreseen, but later noted that the outcome could not have been anticipated or obviated in any way.  Based on the foregoing, the Board finds that clarification is necessary before a determination can be made on this claim.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain a copy of any decision(s) to grant or deny SSA benefits to the Veteran and the records upon which any decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  The AOJ should request all available records related to a FTCA lawsuit filed by the Veteran against VA regarding his perirectal abscess and fistula, to include any medical records and opinions, court documents, and/or settlement agreements.  

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hemorrhoids, melanoma, hepatitis C, a perirectal abscess and fistula, and a loose lower front tooth.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the Waco, Houston, and San Antonio VAMCs.  

4.  After the foregoing development has been completed, the Veteran should be afforded a VA examination in connection with his claim compensation pursuant to 38 U.S.C.A. § 1151 for a perirectal abscess and fistula.  The entire claims file should be made available to and be reviewed by the examiner.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner should state whether the Veteran's perirectal abscess and fistula occurred as a result of the November 2010 colonoscopy at the Denver VAMC.

If the answer is in the affirmative, the examiner should state whether the perirectal abscess and fistula were due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA. 

Notwithstanding any informed consent documents, the examiner should further state whether the perirectal abscess and fistula were reasonably foreseeable outcomes of this surgery based upon the specific facts and circumstances of this Veteran's case. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's electronic claims file, or in the alternative, access to the electronic claims file, must be made available to the examiner for review.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  If a VA examination and/or medical opinion regarding the Veteran's hemorrhoids, melanoma, hepatitis C, and loose lower front tooth is needed, one should be obtained. 

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




